﻿At the outset I would like, on behalf of my country, to
congratulate the President sincerely, and the friendly
country of Malaysia, on his election to preside over the
General Assembly at its fifty-first session. His
competence and profound knowledge of international
affairs will clearly contribute to the achievement of the
expected results of the session. I should like to take this
opportunity to assure him that the delegation of the
Kingdom of Morocco will provide its full support and
assistance in order to achieve those results.
I would also like to express my deep appreciation to
Mr. Diogo Freitas do Amaral for the wisdom with which
he guided the proceedings of the fiftieth session and for
his commendable efforts in connection with the
commemoration of the fiftieth anniversary of the United
Nations.
Although the cold war ended a few years ago, and
despite the hopes of the peoples of the world that a new
international era would dawn in which they could reap the
benefits and dividends of peace and take part on an equal
footing in the guidance and management of international
affairs in order to preserve their ideals, values and
interests, we note that the current world situation is
characterized by instability and confusion and is far from
reflecting the order we so hoped to achieve. Indeed, far
from bringing peace, security and justice, the end of the
cold war spawned a situation in which local crises have
brought suffering to millions of people in several regions
of the world, severely stirring our global conscience.
These crises have also highlighted the inability of the
international community to devise effective mechanisms
to resolve such conflicts in an equitable way and to put
an end to the tragedies they engender.
Morocco believes that the Secretary-General’s
initiative for restructuring the United Nations and
strengthening its role falls precisely within this
perspective and can prepare the Organization to deal with
the effects of these conflicts through preventive
diplomacy, the development and reform of United Nations
bodies, and coordination between the United Nations and
other international and regional organizations. We are,
moreover, convinced that the re-election of Mr. Boutros
Boutros-Ghali to a second term as Secretary-General
would be the best guarantee for the continuation of those
reforms. The Secretary-General’s experience, competence,
15


courage and spirit of initiative in settling international
conflicts and reactivating international cooperation in
various fields, make him the best choice to guide the affairs
of the Organization during a second mandate. Morocco also
hopes that any controversy on the subject will be avoided
in order to forestall adverse repercussions on the work of
this session and on the future of the Organization.
The commemoration of the fiftieth anniversary of our
Organization provided an opportunity for the numerous
Heads of State who attended the celebration to express
concerns and apprehensions regarding the challenges
confronting us. They issued a Declaration that contained
their proposals and recommendations for meeting those
challenges and devising effective mechanisms to promote
closer relations among countries. In our view, this session
provides us an opportunity to reflect on those
recommendations and proposals and to find answers to the
questions raised by the Heads of State regarding the
fundamental and structural reforms of the United Nations.
With regard to the Security Council and its
prerogatives in discharging its mandate to maintain
international peace and security, we believe that any
initiative aimed at expanding the membership of the
Security Council and improving its modes of action would
require much thought and circumspection. It must take into
account current realities if any final decision in this regard
is to lead to the desired reform and thereby guarantee
equitable representation of all continents. The aim here is
to ensure the Council’s efficiency and credibility and to
enhance its ability to cope with any violation of
international law without impinging on the prerogatives and
role of the General Assembly.
However, any reform that does not take into account
the current financial difficulties of the Organization clearly
cannot produce the expected results. It will be extremely
difficult for the United Nations to fulfil its mission without
a stable financial base. Hence the need for all Member
States to pay their contributions, settle their arrears and
thereby give concrete substance to their collective and
continued support for the efforts of the Organization.
In the field of disarmament, many important steps
have been taken in the control of weapons of mass
destruction, including nuclear weapons. Following the
establishment of nuclear-free zones in Latin America and
the South Pacific and the indefinite extension of the Treaty
on the Non-Proliferation of Nuclear Weapons, the African
countries signed a Treaty making Africa a nuclear-free
continent. In addition to these achievements, we hope to see
the Middle East also become a zone free of weapons of
mass destruction and of nuclear weapons in particular.
Moreover, following the success of the efforts to
produce the final version, the Comprehensive Nuclear
Test-Ban Treaty will be open for signature tomorrow.
Morocco, which made an important contribution to the
drafting of the Treaty, is convinced that this document
will open the way for the complete elimination of nuclear
weapons, strengthen international cooperation and
promote the exchange of knowledge about the peaceful
uses of nuclear energy, so that developing countries can
achieve their economic and technical goals.
Morocco’s interest in this subject is predicated on its
acute awareness of the risks involved and that arms
control is the cornerstone of any initiative aimed at firmly
establishing the basis for international peace and security
throughout the world. Humanity can be sheltered from the
tragedy of massively destructive wars only through the
full and complete elimination of nuclear, chemical and
biological weapons under effective international control.
Last year, I told this Assembly that the efforts of the
Kingdom of Morocco to achieve territorial integrity had
gone through a series of phases unique in the history of
the independence of nations. The time has come for
Morocco to recover all its territories.
Being fully committed to peace and to the settlement
of problems through dialogue, and having continually
defended this principle in international forums as a means
for resolving problems between nations, Morocco is
convinced that the return of the cities of Ceuta and
Melilla and of the neighbouring islands still under
Spanish occupation can only occur through those same
means. This is particularly true given the common
interests and the well-established and good-neighbourly
relations existing between Morocco and Spain. This is,
moreover, precisely what His Majesty King Hassan II
took the initiative to underscore when he called for the
establishment of a Moroccan-Spanish think tank
definitively to resolve this question.
Accordingly, the final, complete solution we are
advocating is one which preserves Moroccan sovereignty
on the territories it holds, while guaranteeing Spanish
interests. This would further consolidate the dynamics of
the diverse and close cooperation between the northern
and southern shores of the Mediterranean. We are also
convinced that our age-old relations with neighbouring
16


Spain will be instrumental in finding a permanent solution
to this question.
The developments in the Middle East over the past
few years opened prospects of tolerance and coexistence for
the peoples of the region, instead of dissension and fighting.
We view the progress that has been made as an auspicious
sign in that regard, starting with the Madrid Conference and
the Oslo agreements and progressing to the
Palestinian-Israeli agreement and the Jordanian-Israeli
agreement.
Morocco has contributed to giving life to the concept
of peace in the region, and has made tireless efforts to
establish a comprehensive, just and lasting peace that would
guarantee the return of all occupied Arab territories,
including Al-Quds al-Sharif, the occupied Syrian Golan
Heights and southern Lebanon in keeping with Security
Council resolutions 242 (1967), 338 (1973) and 425 (1978)
and the principle of land for peace. We therefore regret the
interruption of the peace process, which threatens to destroy
all the efforts we have made to establish security and
stability in the region.
We have the right to wonder whether the principles
and commitments agreed upon at the Madrid Conference,
which provided the groundwork for the process towards
establishing a just and comprehensive peace in the region,
have become outdated, not to say null and void. Has the
new Israeli Government, which seeks to cast doubt on those
principles and commitments, realized the disastrous
consequences of such a course of action, which could take
the region and its peoples back to a situation we thought
was behind us thanks to an irreversible commitment and a
new perception of the region’s future?
We believe in peace and are dedicated to its defence
and maintenance as an irreversible option and goal. My
country has contributed to this mission of its own free will
and in good faith. Similarly, we have on many occasions
pointed out that genuine security for all the countries of the
region can be achieved only through the establishment of a
comprehensive, just and lasting peace which guarantees the
rights of all parties in the region.
In this respect, we call for scrupulous and unequivocal
commitment, with no delays, to all that has been agreed
upon, in order to implement the agreements reached
according to the scheduled phases of the peace process. We
also call for removing the obstacles impeding the bilateral
Arab-Israeli negotiations so that we may keep abreast of the
substantial progress made in the multilateral peace process
in order to achieve the desired final solution.
The blockade imposed on the Palestinian territories,
which hinders even the delivery of international assistance
to the Palestinian people, makes it particularly difficult
for the Palestinian Authority to discharge its obligations
to its people, who are living in extremely difficult
conditions. In addition, the colonization policy applied by
Israel and the changes it is introducing in the old part of
the city of Al-Quds and neighbouring areas constitute a
violation of the United Nations resolutions, principles and
commitments to which I referred earlier.
In this respect, we call for a lifting of this blockade
and for providing full material support and assistance to
the Palestinian Authority, in accordance with the decisions
taken by the international community, so that the
Authority can discharge its mission in the best possible
conditions and launch the process of the economic
development of the West Bank and the Gaza Strip in
order to enable the Palestinian people to establish their
independent State, with Al-Quds as its capital, and to
contribute, on equal footing, to the progress, cooperation
and prosperity of the region.
The Gulf crisis has long cast a dark shadow on the
region and created crisis conditions. We have repeatedly
called for transcending these conditions through the
implementation of internationally binding resolutions
within the framework of ensuring the security and
stability of the region and preserving the sovereignty and
territorial integrity of the countries of the region. We are
convinced that this situation cannot continue indefinitely.
The prospects for an easing of the crisis are
beginning to emerge, based on the progress made in the
implementation of Security Council resolutions, and the
understanding reached by Iraq and the United Nations on
the implementation of resolution 986 (1995), known as
the oil-for-food resolution. We regret the latest
developments in the Gulf region, which are likely to once
again plunge that area into a spiral of instability and
postpone the implementation of that resolution. As we call
for restraint and calm in order to avoid any escalation, we
reaffirm the need to respect Iraq’s sovereignty and
territorial integrity and to implement Security Council
resolution 986 (1995), in order to alleviate the hardships
of the Iraqi people, who are still suffering from the
embargo which has been imposed on them for the last six
years.
17


The problem of the United Arab Emirate islands of the
Greater and the Lesser Tunbs and Abu Musa has not yet
been resolved. Given the relationship of kinship and
brotherhood between us and the United Arab Emirates, and
given our historic and brotherly relations with Iran, we call
upon the two neighbouring countries to find a definitive
solution to this crisis on the basis of respect for the
sovereignty of the United Arab Emirates over its islands
and respect for its territorial integrity, in keeping with the
relations of neighbourliness and the traditional ties existing
between the two countries. These ties should be exploited
to the benefit of the peoples of the Emirates and Iran and
to achieve stability in the region.
Morocco attaches special importance to the conflict
between Libya and certain Western countries because of its
repercussions on international and regional relations. In this
connection, we regretfully note the implications of the
measures imposed on Libya and their extensive damaging
effects on the Libyan people and on the economies of
neighbouring countries. The continuation of this situation
has been a source of concern.
Morocco, which is interested in seeing this problem
settled amicably, calls for a favourable response to the
initiatives and efforts made by the Libyan Arab Jamahiriya,
the Arab League, the Non-Aligned Movement and the
Organization of the Islamic Conference to find a solution to
this crisis.
The world has followed with very keen interest the
international efforts aimed at restoring peace in Bosnia and
Herzegovina. These efforts have rekindled hope and
provided an opportunity to put an end to the conflict in the
region and to the crimes against humanity that have claimed
tens of thousands of Bosnian lives. Morocco fully supports
the Bosnian people and their just cause, including the
preservation of their sovereignty, territorial integrity and
identity, and has never hesitated, in its current capacity as
Chairman of the Organization of the Islamic Conference, to
shoulder its responsibilities to help the Bosnian people
overcome their ordeal. Thus, we worked to set up a
coordination mechanism between the Islamic Contact Group
and the International Contact Group, which contributed to
bringing about the official signing, at the Paris Conference,
of the Dayton Agreement, which aims at putting an end to
the bloodshed in the region, finding a comprehensive, just
and lasting solution, instilling respect for international
legality, and contributing to stability in the region. My
country has also met its international obligations through its
participation in the Implementation Force, thereby
contributing to the establishment of security and stability
in that region.
We are gratified to note the substantial progress
made in the implementation of the military aspects of the
Dayton Agreement and the launching of the construction
of political institutions in Bosnia and Herzegovina. We
hope that the legislative elections held recently will
constitute yet another constructive step towards preserving
the territorial integrity and political unity of the Republic
of Bosnia and Herzegovina and achieving harmony and
concord among the country’s various constituents in order
to secure its stability and development.
The current world economic situation clearly reveals
the wide gap between developed and developing
countries, as well as the increasing marginalization of the
latter in the international economic arena. This unbalanced
situation threatens to lead to conflicts among countries
arising out of economic and development considerations
and could thus adversely affect world stability.
Given the staggering increase in external debt and its
negative repercussions on the economies of the
developing countries, there is an urgent need today to find
adequate solutions to this situation, which is mortgaging
the future of the developing countries. Such solutions can
be achieved only through the creation of conditions more
conducive to increasing equal opportunities among the
countries of the world and a genuine partnership that can
pave the way towards the achievement of balanced and
lasting development.
In this context, we once again welcome the initiative
of the United Nations Secretary-General in the “Agenda
for Development”. We hope that it will lead to positive
results, redress the imbalance and help to achieve the
economic development sought by the developing
countries.
The changes affecting the international economic
scene following the crystallization of the concept of
economic globalization and the liberalization of trade-
mandate corrective measures require that the existing
disproportion be corrected, particularly since the
behaviour of certain developed countries in trade
liberalization is still marked by a selective approach.
Moreover, protectionist measures and the institution of
covert barriers in the guise of various environmental and
other considerations are inconsistent with the desirable
policy of liberalization of international trade.
18


We hope that the task of redressing these imbalances
will feature prominently among the concerns of the World
Trade Organization in the near future and that a balance
may be struck between freedom of trade and development
requirements.
If a solution is to be found, the role of international
financial institutions must be extensively reassessed in view
of the deep changes affecting the international scene.
Accordingly, we call for the implementation of the
provisions of World Trade Organization agreements and for
careful thought to be given to defining the concepts of
globalization that now determine the very future of nations,
peoples and, indeed, entire continents. This could be done
by means of financial and economic transactions designed
to close the gap between countries and to overcome the
marginalization from which many of them suffer,
particularly in Africa.
We keenly hope that the meeting of the World Trade
Organization at Singapore in December will provide an
opportunity to assess the situation and to enter into a more
careful consideration of the consistency of economic,
financial and monetary policies, for which Morocco has
been calling for some time.
The deterioration in the situation on the African
continent is most certainly at the forefront of issues
demanding a joint effort on the part of the international
community. Effective and practical solutions must be found
for the serious economic, social and humanitarian problems
facing African States, which have been compounded by
tragedies such as civil war, the spread of epidemics and
deadly diseases, desertification, refugee problems and all
they entail.
Morocco, as a country on the African continent that
enjoys deep-rooted historical and other ties with other
African States, takes a keen interest in the continent’s
problems. Bearing in mind those ancient ties and our
special political relations, my country has contributed,
within the means available to it, to the development of
Africa through the establishment of bilateral cultural and
technical cooperation with the States of the continent.
Morocco will therefore spare no effort to develop and
consolidate bilateral cooperation with African States to help
the African continent overcome its problems and emerge
from marginalization.
During the Marrakesh Ministerial Meeting of the
Uruguay Round in 1994, His Majesty King Hassan II was
the first to call for the introduction of a “Marshall Plan”
for Africa and to stress the need for greater international
efforts to help African States develop their economies and
become integrated into the world economy.
In this framework, we welcome the United Nations
System-wide Special Initiative on Africa. In our opinion,
we should do our utmost to help this Initiative succeed by
ensuring that both the United Nations and the
international community provide the necessary financial
and technical support.
With regard to what is known as the question of
Western Sahara, I would like to affirm, as I have done
many times before, Morocco’s commitment and
unswerving willingness to implement the United Nations
Settlement Plan which guarantees the right of all people
from the Sahara to express their will through a
referendum.
It has now become clear to everyone that since the
end of last year, the United Nations Plan has reached a
deadlock. We hope that this stalemate will end as soon as
possible so that the Settlement Plan can be carried out on
the basis of a referendum.
As the twenty-first century comes into view, the
world hopes that tomorrow will bring a brighter future
characterized by peace, cooperation and brotherhood
among peoples. As we stand on the threshold of a new
century, we need to strengthen the United Nations and
consolidate its capabilities so that it can keep up with the
changes taking place and respond to people’s desire for
security, justice and development.




